Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hunt et al. (US 6,801,064).

4.	With respect to claim 1, Hunt teaches a high-speed circuit, comprising:
	a driver circuit (42), including high-voltage components which are operated in a high-voltage domain; and
	a level shifter (44, 46), including low-voltage components (64, P3, P4, P7, P8, N3, N4, N7, N8), which are operated in a low-voltage domain, wherein the level shifter translates signals from the low-voltage domain to the high- voltage domain to generate control signals for the driver circuit.

5.	With respect to claim 2, Hunt teaches a protection voltage generator (circuit providing 86, 100), converting a power supply voltage and a power ground voltage to generate a first direct-current bias voltage and a second direct-current bias voltage to bias the low-voltage components of the level shifter.

6.	With respect to claim 3, Hunt teaches the protection voltage generator is an on-chip circuit having input terminals coupled to a power supply terminal and a power ground terminal of the high-speed circuit to receive the power supply voltage and the power ground voltage, respectively (inherent in that all electrical circuit); and
	a first voltage difference between the power supply voltage and the first direct-current bias voltage and a second voltage difference between the second direct-current bias voltage and the power ground voltage are both within the low-voltage domain (PBIAS, NBIAS has to be at a correct level in order for the circuit to work).

7.	With respect to claim 4, Hunt teaches the low-voltage components of the level shifter include input transistors (N1, N2, N5, N6) and protection transistors (P3, N3, P4, N4, P7, N7, P8, N8); and
	gates of the protection transistors are coupled to the first direct-current bias voltage or the second direct-current bias voltage.

8.	With respect to claim 5, Hunt teaches gate voltages of the protection transistors (P3, N3, P4, N4, P7, N7, P8, N8) are tied to the first direct-current bias voltage or the second direct-current bias voltage.

9.	With respect to claim 6, Hunt teaches the driver circuit includes a high-voltage p-channel transistor (P9), a first resistor (P10 operate as a resistor), a second resistor (N10 operates as a resistor), and a high-voltage n-channel transistor (N9), which are connected in series between the power supply terminal (118) and the power ground terminal (72);
	the power supply terminal is connected to a source terminal of the high-voltage p-channel transistor, a drain terminal of the high-voltage p-channel transistor is connected to a drain terminal of the high-voltage n-channel transistor via the first resistor and the second resistor, and a source terminal of the high-voltage n-channel transistor is connected to the power ground terminal;
a connection terminal between the first resistor and the second resistor is an output terminal (136) of the driver circuit; and
	a first control signal (120) and a second control signal (122) generated by the level shifter are coupled to a gate of the high-voltage p-channel transistor and a gate of the high-voltage n-channel transistor, respectively.

10.	With respect to claim 8, Hunt teaches the level shifter includes a first sub-circuit and a second sub-circuit outputting the first control signal and the second control signal, respectively;
	each of the first and second sub-circuits includes a low-voltage current mirror (106, 108 connection operates equivalent to a current mirror), a low-voltage input pair ((60, 64), and a low-voltage protection circuit (78, 80, 92, 94);
	the low-voltage current mirror is coupled to the power supply terminal;
	the low-voltage protection circuit uses the protection transistors and is coupled between the low-voltage current mirror and the low-voltage input pair; and
the first control signal or the second control signal is retrieved from a connection terminal between an output terminal of the low-voltage current mirror and the low-voltage protection circuit.

10.	With respect to claim 10, Hunt teaches the level shifter includes a first sub-circuit and a second sub-circuit outputting the first control signal and the second control signal, respectively;
	each of the first and second sub-circuits includes a low-voltage cross-coupled pair (106, 108), a low- voltage input pair, and a low-voltage protection circuit (78, 80, 92, 94);
	the low-voltage cross-coupled pair is coupled to the power supply terminal (118);
	the low-voltage protection circuit uses the protection transistors and is coupled between the low-voltage cross-coupled pair and the low-voltage input pair; and
	the first control signal (120) or the second control signal (122) is retrieved from a connection terminal between the low-voltage cross-coupled pair and the low-voltage protection circuit.

11.	With respect to claim 11, Hunt teaches the level shifter includes a first sub-circuit and a second sub-circuit outputting the first control signal (120) and the second control signal (122), respectively;
	each of the first and second sub-circuits includes a high-voltage current mirror (106, 108 operates as a current mirror), a low-voltage input pair (60, 66), and a low-voltage protection circuit (78,80,92,94);
	the high-voltage current mirror is coupled to the power supply terminal (118);
	the low-voltage protection circuit uses the protection transistors and is coupled between the high-voltage current mirror and the low-voltage input pair; and
the first control signal or the second control signal is retrieved from a connection terminal between an output terminal of the high-voltage current mirror and the low-voltage protection circuit.

12.	With respect to claim 12, Hunt teaches the level shifter includes a first sub-circuit and a second sub-circuit outputting the first control signal (120) and the second control signal (122), respectively;
	each of the first and second sub-circuits includes a high-voltage cross-coupled pair (106, 108), a low-voltage input pair (60, 66), and a low-voltage protection circuit (78,80,92,94);
	the high-voltage cross-coupled pair is coupled to the power supply terminal (118);
	the low-voltage protection circuit uses the protection transistors and is coupled between the high-voltage cross-coupled pair and the low-voltage input pair; and
	the first control signal or the second control signal is retrieved from a connection terminal between the high-voltage cross-coupled pair and the low-voltage protection circuit.

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


14.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (US 6,801,064) in view of Khan (US 2006/0091907).

15.	With respect to claim 7, Hunt does not specifically disclose a pre-driver, including high-voltage components and having power terminals coupled to the power supply terminal and the power ground terminal; and through the pre-driver, the first control signal and the second control signal generated by the level shifter are coupled to the gate of the high-voltage p-channel transistor and the gate of the high-voltage n-channel transistor, respectively.
	Khan teaches a predriver (403) connected between a level shifter (402) and the main drive circuit (204) for the purpose of providing a buffer.  It would have been obvious to one of ordinary skill of art at the effective filing date to have used a predriver in the apparatus of Hunt connected between the level shifter and the main driver as taught by Khan for the purpose of providing a buffer.

16.	Claim 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (US 6,801,064) in view of Rizvi et al. (US 10,848,147).

17.	With respect to claim 13, Hunt does not specifically disclose the protection voltage generator is a low dropout regulator.  Rizvi teaches using a low dropout regulator for the purpose of providing reference voltage (see claim 13 of the Patent).  It would have been obvious to one of ordinary skill of art at the effective filing date to have used a low dropout regulator in the apparatus of Hunt as taught by Rizvi for the purpose of providing reference voltage.

18.	With respect to claim 14, since the low dropout regulator is a low voltage circuit.  It is inherently would contain low voltage components. 

19.	Claim 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (US 6,801,064).

20.	With respect to claim 15, Hunt does not specifically disclose the high-speed circuit is provided to drive a memory module; and the driver circuit has an input and output pin to be coupled to the memory module.  However, it is well known in the art that drivers are used to drive signals in a memory circuit.  It would have been a matter of choice.

21.	With respect to claim 16, Hunt does not specifically disclose the high-speed circuit is a transmitter circuit; and the driver circuit drives an output pin of the transmitter circuit. However, it is well known in the art that drivers are used to drive signals in a memory circuit.  It would have been a matter of choice.

Allowable Subject Matter

22.	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

23.	The following is an examiner’s statement of reasons for allowance:

24.	With respect to claim 9, the prior art does not teach a level shifter includes a first sub-circuit and a second sub-circuit outputting the first control signal and the second control signal, respectively;
	each of the first and second sub-circuits includes a low-voltage current mirror, a low-voltage input pair, a low-voltage p-channel transistor, a first low-voltage n-channel transistor, and a second low-voltage n-channel transistor;
	the low-voltage current mirror is coupled to the power supply terminal, and has a first terminal coupled to a drain terminal of the first low-voltage n-channel transistor and a second terminal coupled to a source terminal of the low-voltage p-channel transistor;
	a source terminal of the first low-voltage n-channel transistor is coupled to a drain terminal of a positive transistor of the low-voltage input pair;
	the second low-voltage n-channel transistor has a drain terminal coupled to a drain terminal of the low-voltage p-channel transistor and a source terminal coupled to a drain terminal of a negative transistor of the low-voltage input pair;
	a gate of the low-voltage p-channel transistor is coupled to the first direct-current bias voltage;
	gates of the first and second low-voltage n-channel transistors are coupled to the second direct-current bias voltage; and
the first control signal or the second control signal is retrieved from a connection terminal between the low-voltage p-channel transistor and the second low-voltage n-channel transistor.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON P LE whose telephone number is (571)272-1806. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON P LE/Primary Examiner, Art Unit 2844